department of the treasury p o box cincinnati ohio employer_identification_number person to contact - id contact telephone numbers phone fax uil code internal_revenue_service director exempt_organizations release number release date date legend b organization c grant program dear we have considered your request dated date for advance approval of your grant-making program under sec_4945 of the internal_revenue_code our records indicate that b was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 b intends to commence c which will be dedicated solely to the improvement and enhancement of the artistic capacity skill and talent of individuals selected to participate c will provide gifted artists from varied creative fields including those in the fields of painting photography and sculpture new media music new genre art and interdisciplinary art with the unique opportunity to concentrate on their work in a supportive and collegial environment c will provide an opportunity for artists to meet with each other in a setting conducive to the exchange of ideas away from the pressures of daily life with the intent and purpose of improving and enhancing their artistic capacity skills and talents c also will allow artists to work without distraction in an effort to break new ground and focus on their individual goals b expects that a residency of one two or three months will enable the various artists participating in c to complete work in progress to start on new works or to develop a new line of creative endeavor in some instances a residency of up to a whole year may be possible if it is determined that such amount of time is required in order to fulfill the purpose of improving and enhancing the capacity skills and talents of the participating artists the intended purpose of c there are no set number of c that will be conducted by b in any given year or number of artists that will participate b intends to determine the number nature and term of c as well as the number of participating artists on a periodic and ongoing basis c will not be project-based nor will it be directed by the issues of any moment in the world of art ideas c will be solely dedicated to the development of the individual artist so as to improve and enhance his or her artistic capacity skill and talent and to help establish the artist within the art world the production of any artwork as a result of c is seen as a byproduct of creative introspection not as an end in itself while the artists participating in c will be provided with room and board most will have to make personal sacrifices to participate each artist participating in c will be granted a free non-living studio space and a reasonable stipend for materials and living_expenses o b c will be consistent with b’s exempt status under sec_501 and the allowance of a charitable_contribution under sec_170 as it furthers its educational and charitable purposes b’s core missions which include fostering and encouraging progress improvement and creativity in the visual arts will oversee c and will take any and all necessary steps including having staff members present to ensure that each individual selected actively pursues the stated objectives if b determines that any individual is no longer actively pursuing such objectives such individual will not be allowed to continue to participate and will be required to reimburse b for travel and any special expenses that may have been incurred on his or her behalf in connection with his or her participation similarly if an individual withdraws from participation prior to the completion of the residency period without good cause he or she will be required to reimburse b for travel and any special expenses that may have been incurred on his or her behalf good cause for this purpose shall be limited to such extraordinary events as death disability or injury of a participant occurring during the program in those situations where reimbursement is required b will take all reasonable and appropriate steps to recover such funds b b will determine the number of awards to be made at the beginning of its fiscal_year and will make the awards twice during each fiscal_year determinations as to the term of each award will be based on the objectives and nature of the program along with the number of artists participating determinations will be made on an objective and nondiscriminatory basis description of selection process and persons making the selection the selection process for c is designed to ensure that individuals are selected on an objective and nondiscriminatory basis and to result in the performance of the activities and achievement of the goals and purposes of c the selection of participants in c will be conducted by a selection committee designated by b the selection committee will be comprised of artistically diverse critics academics or artists and certain individuals from b who will provide balance and expertise in certain areas of the arts these may include one or more trustees or employees of b an individual on the selection committee will not under any circumstances be in a position to derive a private benefit directly or indirectly if certain potential participants are selected over others all members of the selection committee will be required to sign a conflict of interest statement to ensure objectivity and nondiscrimination in the selection process the conflict of interest policy will be broad and intended to ensure that no member of the selection committee or any family_member or affiliate of a selection committee member will derive any benefit whatsoever either direct or indirect for the selection of a participant members of the selection committee from outside b will be rotated and serve for a period of not more than three years at the end of the three-year period they will generally not be eligible to serve again until another three year period has elapsed in some situations where the number of qualified experts is limited exceptions may have to be made to this three-year_rule currently the selection committee consists of eleven members each member of the selection committee may propose three potential participants b plans to consider both national and international artists for c and expects the pool of potential participants to be very large although the selection committee will generally be relied upon in determining those participants to be considered for participation the organization will publicize the program on its website so that other potential participants can be considered for participation in the program after consideration of a wide variety of potential participants each member of the selection committee may propose three potential participants and in determining those three potential participants it the members of the selection committee will consider a wide variety and significant number of potential participants before making the selection of three potential participants once a potential participant is selected he or she must submit a written application which would include samples of the individual’s works_of_art evidence of public recognition personal and professional references and what the individual intends to accomplish if he or she is selected upon receipt of the written applications from potential participants b will ensure that all applications and other information submitted are considered complete and accurate on the basis of the written applications b will then compile and summarize the information about all of the proposed is anticipated that d o t potential participants and make it available to each member of the selection committee the selection committee then makes the final_decision regarding the selection of those individuals who will participate in the program candidates for participation the group from which candidates will be selected for participation in c includes any artist regardless of gender creed race religion or national origin who has exhibited both exceptional talent and a profound commitment to his or her chosen form of artistic expression and who is likely to benefit from and who will cause others to benefit from their participation in c furthermore the group of potential candidates will be sufficiently large so as to constitute a charitable_class and so that the participation of individuals in c will be considered to fulfill an educational purpose as described in sec_170 members of the selection committee and members of their families are not eligible to participate any board member officer and other disqualified_person within the meaning of sec_4946 with respect to b employees of b and family members of employees also will not be eligible to participate an individual also will not be eligible to participate if his or her participation is inconsistent with the purposes described in sec_170 criteria used for selection from within group of potential grantees the criteria that will be used by b in selecting participants for c include the identification of gifted artists from varied creative fields including those in fields of painting photography and sculpture new media music new genre art interdisciplinary art with an opportunity to improve and enhance their artistic capacity skills and talents individuals will be selected based on their individual artistic strength promise and talent the relative quality of past works_of_art the individual’s proven dedication evidence of public recognition personal and professional references and what the individual intends to accomplish if he or she is selected to participate in c notification to individual regarding terms of participation the terms and conditions regarding an individual’s participation will be set forth in a letter sent to each individual selected the individual will be required to state in writing that he or she has read the terms and conditions and agrees to abide by them the terms and conditions will include a statement that the individual has been selected to spend a specific period of time at a specific location for the purpose of improving and enhancing his or her artistic capacity skill and talent the terms of the grant will specify the amount of the recipient’s travel_expenses that will be reimbursed and the details for the provision of housing food and access to studios the notification will also set forth among other things the reporting requirements imposed as a condition of participation in c and the consequences of the failure to comply with the reporting requirements or discontinuing participation required reports from participants in c b plans to obtain reports in order to determine whether the participants in c have accomplished the purposes for which it is intended within two months of completing the program participants must submit a detailed written report explaining what they achieved during the program and providing other information requested by b in addition each participant in a program of more than six months must submit a brief written interim progress report after the first six months in the event a participant in a program of more than six months fails to submit an interim written report after six months that person will no longer be allowed to continue to participate an applicant who fails to submit an interim or final report will be required to reimburse b for travel and any special expenses that may have been incurred on his or her behalf retention of records b will retain complete and detailed records in connection with c including information used to evaluate the qualifications of potential participants identification of those individuals selected to participate including any relationship to b and the details of their participation including any costs or other expenses_incurred by b whether by reimbursement of the participant or otherwise all required reports received from those participating in the program and any follow-up information obtained when administering the program e sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code is based it a the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
